Case 1:21-cv-22445-KMM Document 43-3 Entered on FLSD Docket 08/23/2021 Page 1 of 8




                                IN TIIE T]NITED STATES DISTRICT COURT
                               F'OR THE SOUTHERN DISTRICT OF FLORIDA




                                                                 Civil Action No. | :21 -Iv-22445-KMM-LFL
      DONALD     J.TRUMP, the Fofi-Fifth President ofthe
      United States, KELLY VICTORY, AUSTEN
      FLETCHE& AMERICAN CONSERVATIVE
      IJNION, ANDREW BAGGIAM, MARYSE
      VEROMCA JEAN-LOUIS, NAOMI WOLF AND
      FRANK VALENTINE, INDTVIDUALLY AND ON
      BEI{ALF OF THOSE SIMILARLY SITUATED,

                      Plaintiffs,

                 v

      YOUTUBE, LLC and SIJNDARPICHAI

                       Defendants.




                             DECLARATION OX' CHRISTL PITRE IUAHT'OUZ

               Pursuant to 28 U.S.C,$ 1746, I hereby declare as follows:

          l.   My name is Christl Pitre Mahfouz, and I am the Manager, CEO, and sole Member of Ace

               Specialties, L.L.C.,   a louisiana limited liability   company domiciled   in   Lafayettg

               Louisiana ("Ace Specialties").

          2.   In my capacity as Manager, CEO, and Member of Ace, I am responsible for managing and

               overseeing all operations of Ace Specialties and have personal knowledge of the matters

               contained in this Declaration.


                                                  Page   I of8
Case 1:21-cv-22445-KMM Document 43-3 Entered on FLSD Docket 08/23/2021 Page 2 of 8




         3.   Ace Specialties was formed in2007 and provided workwear and promotional products for

              oilfield businesses along the Gulf Coast.

         4.   Ace Specialties'business grew and thrived until the economic downturn of 2015 when

              Louisiana's oil and gas industry was hit especially hard. In 2015, Ace Specialties was on

              the brink of closing its business due to the downtum.

         5'   On June 16,2015,I watched Donald J. Trump take his famous ride dor,vn the escalator in

              Trump Tower as he announced his candidacy for President of the United States. I knew

              Eric Trump from his efforts to raise money for St. Jude Children's Research Hospital in

              conjunction with Sky High, Inc. d/b/a Sky High for St. Jude's, a nonprofit organization     I
              helped start with friends and business acquaintances. With this connection,   I   and my team

              immediately began designing logos, printingproducts, and creating amerchandise site with

              the hope of Ace Specialties potentially doing business with Donald J. Trump's campaign.

        6.    On July 22,2015,I pitched Ace Specialties' business to Donald J. Trump's campaign team

              in Trump Tower.

        7.    After committing to starting operations within a week, the pitch was a success, and Ace

              Specialties became the exclusive distributor of campaign merchandise for the Donald        J.

              Trump campaign, breathing new life into Ace Specialties'business, as well as the Trump

              presidenti al campaign.

        8.    Ace Specialties has served as the exclusive distributor of campaign merchandise for the

              Donald J. Trump campaign since 2015 under contracts with certain campaign entities,

              including Donald J. Trump for President, Inc. and Trump Make America Great Again

              Committee, a federal joint fundraising committee composed of and authorized by the




                                                 Page 2 of 8
Case 1:21-cv-22445-KMM Document 43-3 Entered on FLSD Docket 08/23/2021 Page 3 of 8




                Republican National Committee and Donald      J   Trump for President (collectively referred

               to   as   "the Trump Campaign"),

         9. The Trump Campaign              procured and maintained the domain name and website

               www.shop.donaldjttrmp.coru which operated as its website          for soliciting and   raising

               federal political contributions for the Trump Campaign's participating committees in

               exchange for various merchandise and products to be shipped to donors.

         10. Ace Specialties warehoused, fulfilled, packaged, managed and distributed all merchandise

               for the Trump Campaign, including serving as distributor of all merchandise at the rallies

               for the Trump Campaign throughout the United States.

         11.   All   merchandise for the Trump Campaign was required to be made in the USA and was

               sourced     from various businesses in the United States, including CaliFame of      Carson,

               Califomia who manufactured all MAGA headwear.

        12. Examples         of Trump Campaign merchandise distributed by Ace Specialties is attached as

               Exhibit Ain globo.

        13.    All Trump Campaign merchandise was required to be shipped via U.S. Postal Service,        and

               Ace Specialties therefore utilized USPS exclusively for all Trump Campaign merchandise

               shipping.

        14. The Trump Campaign contracted with          Shopift to provide the platform (i.e., ecommerce

               store website) for the Trump Campaign, which included the merchandise distributed by

               Ace Specialties. Ace Specialties therefore directly utilized Shopifu's services and tied into

               shopify's platform. The Trump campaign also utilized winRed's platform.

        15. The Trump Campaign contracted           with Stripe, Inc. to provide the payment processing

               platform for the Trump Campaign's Shopify website which served to process all payments



                                                    Page 3 of B
Case 1:21-cv-22445-KMM Document 43-3 Entered on FLSD Docket 08/23/2021 Page 4 of 8




               to the Trump Campaign. Stripe, Inc, also provided payment processing services for the

               WinRed platform.

         16' The Trump Campaign led the promotion and online marketing for the Trump Campaign

               and its merchandise, and Ace Specialties was kept apprised        of   merchandise-related

               promotional and marketing efforts, including the Trump Campaign's regular use of

               Facebook, Twitter, and YouTube to promote campaign merchandise.

         17.   The Trump Campaign's advertising on social media sites such as Facebook, Twitter,

               lnstagram, and YouTube utilized links in which prospective donors were led to the Trump

               Campaigns' Shopifu and WinRed donation and merchandise platforms.

         18.   A report generated by Shopify of Trump Campaigrr donations "by     sales charmel" for the

               yeat 2020 reported significant donations from "Facebook," "Twitter," and "YouTube."

               This report does not include donations linked to WinRed's platform via Facebook, Twitter,

               or YouTube.

        19. On     or about January 7,2021, Ace Specialties was made aware that Facebook blocked

               President Trump's ability to utilize his Facebook account.

        20.On or about January 7,2021, Shopify shut down the Trump Campaign's donation and

               merchandise website, on information and belief and based on news reports, following

               Facebook's lead.

        27   . On or about January 8, 202I, Ace Specialties was made aware that Twitter had permanently

               suspended President Trump's account "@realDonaldTrump,"

        22. On     or about January 10, 2021, Ace Specialties was made aware that Stripe, krc. had

               unilaterally terminated payment processing for the Trump Campaign's websites.




                                                  Page 4 of B
Case 1:21-cv-22445-KMM Document 43-3 Entered on FLSD Docket 08/23/2021 Page 5 of 8




         23. On or about January I2,2021, Ace Specialties was made aware that Google had suspended

              President Trump's YouTube account.

         24. To my knowledge, Facebook, Google, Twitter, and other social platforms did not block or

              prevent the promotion or sales of Trump-related merchandise through parties other than

              the Trump Campaign ("knockoffs").

         25. The foregoing actions taken      by the big tech companies, including the blocking and/or

              suspension   of President Trump's Facebook, Twitter and YouTube accounts, led to            the

              demise of the Trump Campaign merchandising and fundraising program, and caused Ace

              Specialties to suffer a devastating intenuption and loss of revenue. The U.S. vendors which

              supplied merchandise for the Trump Campaign also suffered an immediate interruption

              and loss of business as well.

        26. Aftet January 6,2027, Ace Specialties has been unable to realize any revenue, and the

              Trump Campaign and has suffered financial losses      as a result.

        27   . As a result of the loss of Trump Campaign business by big tech censorship, Ace Specialties

              also lost its volume discount with the U.S. post Offrce.

        28. Despite Ace Specialties beginning         to perform similar distribution services for Trump-

             related merchandise in   Apnl 2021 for Save America     JFC, a joint fundraising committee   of
             Save America and Make America Great Again ("Save America"), Ace Specialties           will   be

             unable to recover the economic losses sustained due to the loss of revenue from the Trump

             campaign. Ace revenue loss is directly linked to the Trump donation losses.

        29.ln 2015, the Trump Campaign saved and revitalized my small, woman-owned business.

             However, due to the foregoing actions of the big tech companies, Ace Specialties has

             suffered substantial financial losses.



                                                  Page 5 of   B
Case 1:21-cv-22445-KMM Document 43-3 Entered on FLSD Docket 08/23/2021 Page 6 of 8




         30.   I declare under penalty of perjury   that the foregoing is true and conect.



               Executed on the 13th day of August, 2021




                                                    Page 6   of8
Case 1:21-cv-22445-KMM Document 43-3 Entered on FLSD Docket 08/23/2021 Page 7 of 8




                                       EXHIBIT A
                          to Declaration of Christl Pitr.e Mahfouz




                               E{AKBA$IERICA
                                GRAtrTAGAIN




                              ONAATAGAIN




                                       Page   7 of 8
Case 1:21-cv-22445-KMM Document 43-3 Entered on FLSD Docket 08/23/2021 Page 8 of 8




                                       ttt


                       TR
                        rrE  xgeP Apl 6nl6A




                                      Page 8 of 8
